Order entered October 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01137-CV

          BISHOP ABBEY HOMES, LTD. AND NATHAN HALSEY, Appellants

                                                V.

                           BYRON AND PAIGE HALE, Appellees

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-11-1207

                                            ORDER
       We GRANT court reporter Barbara L. Tokuz’s October 2, 2014 request for extension of

time to file the record and ORDER the reporter’s record, or written verification that appellants

have not paid or made arrangements to pay for the record, be filed no later than November 18,

2014. We caution appellants that failure to pay or make arrangements to pay for the record may

result in the appeal being submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).




                                                      /s/   ADA BROWN
                                                            JUSTICE